Henry O Aimufua v. State of Texas














IN THE
TENTH COURT OF APPEALS
 

No. 10-00-223-CR

     HENRY O. AIMUFUA,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 180th District Court
Harris County, Texas
Trial Court # 804172
                                                                                                                
                                                                                                         
OPINION DISSENTING FROM ABATEMENT ORDER
                                                                                                                

      For the reasons expressed in the dissenting opinion in Guerrero v. State, No. 10-00-217-CR,
2001 Tex. App. LEXIS 5534, at *13-25 (Tex. App.—Waco Aug. 8, 2001, order) (Gray, J.
dissenting) (opinion dissenting from abatement order), I respectfully dissent.

                                                                         TOM GRAY
                                                                         Justice

Opinion dissenting from abatement order issued and filed August 29, 2001
Do not publish